UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-16477 COVENTRY HEALTH CARE, INC. (Exact name of registrant as specified in its charter) Delaware 52-2073000 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 6705 Rockledge Drive, Suite 900, Bethesda, Maryland 20817 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (301) 581-0600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer £ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2010 Common Stock $.01 Par Value COVENTRY HEALTH CARE, INC. FORM 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1:Financial Statements Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations for the quarters ended March 31, 2010 and 2009 4 Condensed Consolidated Statements of Cash Flows for the quarters ended March 31, 2010 and 2009 5 Notes to the Condensed Consolidated Financial Statements 6 ITEM 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3:Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4:Controls and Procedures 21 PART II:OTHER INFORMATION ITEM 1:Legal Proceedings 21 ITEM 1A:Risk Factors 21 ITEM 2:Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3:Defaults Upon Senior Securities 24 ITEM 4:(Removed and Reserved) 24 ITEM 5:Other Information 25 ITEM 6:Exhibits 25 SIGNATURES 26 INDEX TO EXHIBITS 26 2 PART I.FINANCIAL INFORMATION ITEM 1: Financial Statements COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) March 31, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Other receivables, net Other current assets Total current assets Long-term investments Property and equipment, net Goodwill Other intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Medical liabilities $ $ Accounts payable and other accrued liabilities Deferred revenue Total current liabilities Long-term debt Other long-term liabilities Total liabilities Stockholders’ equity: Common stock, $.01 par value; 570,000 authorized 190,490 issued and 147,961 outstanding in 2010 190,462 issued and 147,990 outstanding in 2009 Treasury stock, at cost; 42,529 in 2010; 42,472 in 2009 ) ) Additional paid-in capital Accumulated other comprehensive income, net Retained earnings Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the condensed consolidated financial statements. 3 COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Quarters Ended March 31, Operating revenues: Managed care premiums $ $ Management services Total operating revenues Operating expenses: Medical costs Cost of sales Selling, general and administrative Depreciation and amortization Total operating expenses Operating earnings Interest expense Other income, net Earnings before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax - Net earnings $ $ Net earnings per share: Basic earnings per share from continuing operations $ $ Basic earnings per share from discontinued operations - Total basic earnings per share $ $ Diluted earnings per share from continuing operations $ $ Diluted earnings per share from discontinued operations - Total diluted earnings per share $ $ Weighted average common shares outstanding: Basic Effect of dilutive options and restricted stock Diluted See accompanying notes to the condensed consolidated financial statements. 4 COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Quarters Ended March 31, Cash flows from operating activities: Net earnings $ $ Adjustments to earnings: Depreciation and amortization Amortization of stock compensation Changes in assets and liabilities: Accounts receivable, net Medical liabilities ) Accounts payable and other accrued liabilities ) Deferred revenue Other operating activities ) ) Net cash from operating activities ) Cash flows from investing activities: Capital expenditures, net ) ) Proceeds from sales of investments Proceeds from maturities of investments Purchases of investments ) ) (Payments) for / proceeds from acquisitions, net of cash acquired ) Net cash from investing activities Cash flows from financing activities: Proceeds from issuance of stock Payments for repurchase of stock ) ) Excess tax benefit from stock compensation 67 Net cash from financing activities ) 99 Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to the condensed consolidated financial statements. 5 COVENTRY HEALTH CARE, INC. AND SUBSIDIARIES NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) A.BASIS OF PRESENTATION The condensed consolidated financial statements of Coventry Health Care, Inc. and its subsidiaries (“Coventry” or the “Company”) contained in this report are unaudited but reflect all normal recurring adjustments which, in the opinion of management, are necessary for the fair presentation of the results of the interim periods reflected. Certain information and footnote disclosures normally included in the consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted pursuant to applicable rules and regulations of the Securities and Exchange Commission (“SEC”). Therefore, it is suggested that these condensed consolidated financial statements be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10–K for the year ended December 31, 2009. The results of operations for the interim periods reported herein are not necessarily indicative of results to be expected for the full year. The year end balance sheet data included in this report was derived from audited financial statements. B. NEW ACCOUNTING STANDARDS In January 2010, Accounting Standards Update (ASU) 2010-06, “Improving Disclosures about Fair Value Measurements” was issued.ASU 2010-06 requires the disclosure of additional information about transfers in and out of Level 1 and Level 2 of the fair value hierarchy, requires the separate presentation (gross basis) of information about purchases, sales, issuances, and settlements of financial instruments in the roll forward of activity in fair value measurements using significant unobservable inputs (Level 3), and requires expanded disclosures regarding the determination of fair value measurements. The Company adopted the new disclosure provisions for the quarter ended March31, 2010, except for the gross disclosures regarding purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements, which are requiredfor the Company beginning with the filing of its quarterly filing on Form 10-Q for the quarter ended March31, 2011.The adoption of ASU 2010-06 did not affect the Company’s disclosures for the quarter ended March 31, 2010. C.SEGMENT INFORMATION The Company has the following three reportable segments:Health Plan and Medical Services, Specialized Managed Care, and Workers’ Compensation.Each of these reportable segments, which the Company also refers to as “Divisions,” is separately managed and provides separate operating results that are evaluated by the Company’s chief operating decision maker. The Health Plan and Medical Services Division is primarily comprised of the Company’s traditional health plan risk businesses and products.Additionally, through this Division the Company contracts with various federal employee organizations to provide health insurance benefits under the Federal Employees Health Benefits Program (“FEHBP”) and offers managed care and administrative products to businesses that self-insure the health care benefits of their employees.This Division also contains the dental services business. The Company did not renew its Medicare Advantage Private Fee-for-Service (“PFFS”) products effective for the 2010 plan year. Prior to the non-renewal PFFS was part of this Division. The Specialized Managed Care Division is comprised of the Company’s Medicare Part D program, its network rental business (“Network Rental”) and its mental-behavioral health benefits business.As discussed in Note E, Discontinued Operations, to the condensed consolidated financial statements, on July 31, 2009 the Company sold its Medicaid/Public entity business, First Health Services Corporation (“FHSC”).FHSC operations have been excluded from the results of continuing operations. The Workers’ Compensation Division is comprised of the Company’s workers’ compensation services businesses, which provides fee-based, managed care services such as access to our provider networks, pharmacy benefit management, and care management to underwriters and administrators of workers’ compensation insurance. The tables below summarize the results from continuing operations of the Company’s reportable segments through the gross margin level, as that is the measure of profitability used by the chief operating decision maker to assess segment performance and make decisions regarding the allocation of resources.A reconciliation of gross margin to operating earnings at a consolidated level for continuing operations is also provided.Total assets by reportable segment are not disclosed as these assets are not reviewed separately by the Company’s chief operating decision maker.The dollar amounts in the segment tables are presented in thousands. 6 Quarter Ended March 31, 2010 Health Plan and Medical Services Specialized Managed Care Workers’ Comp. Elim. Continuing Operations Total Operating revenues Managed care premiums $ $ $
